Citation Nr: 1109177	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed essential tremors.

2.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease prior to March 23, 2010, and an in excess of 20 percent thereafter.   

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to August 2002.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from August 2002 and November 2005 rating decisions of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in September 2007.

The Board remanded the case to the RO in January 2008 for additional development of the record.  

The Veteran submitted additional evidence pertaining to her claim of service connection for essential tremors to the Appeals Management Center (AMC).  No Supplemental Statement of the Case (SSOC) was issued following the receipt of this evidence.  The Veteran was not issued a responsive SSOC, but this information is found be duplicative of that already on file.

The issues of a higher initial evaluation for the service-connected degenerative disc disease of the lumbar spine and a TDIU rating for compensation purposes are addressed in the remand portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.

2.  The currently demonstrated essential tremors of the head and hands is shown as likely as not to have had its clinical onset during the Veteran's extended period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by essential tremors of the head and hands are due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


III.  Entitlement to service connection for essential tremors

The Veteran claims that her currently diagnosed essential tremors began during her military service and therefore should be considered service connected.    

The service treatment records show that the Veteran was first diagnosed with essential tremors in February 1996.  Indeed, the November 1973 Enlistment examination is void of any mention of tremors.  In December 1999, the Veteran reported to her physician that she had had tremors for fifteen years.  

In the March 2002 separation examination, the examiner diagnosed the Veteran with essential tremors.  The Veteran reported that she had been followed by a neurologist and that her tremors had gotten progressively worse.  She took Inderal, which was not particularly helpful.  During the March 2002 VA examination, the Veteran explained that she first noticed her hands shaking in 1986 but did not seek treatment until 1994.  The service treatment records also show that she tried various medications for the tremors.  

Post service treatment records also show treatment for essential tremors.  In August 2002, shortly after she retired from the military, a treatment record noted essential tremors involving her hands, head and feet.  The physician diagnosed her with benign familial essential tremors.  A November 2002 treatment record noted that the Veteran reported no significant change in her tremors since taking Klonopin.  The January 2004 and July 2005 treatment records both noted a diagnosis of essential tremor disorder. 

In March 2010, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and VA electronic treatment records and also examined the Veteran.  The Veteran reported that her tremors began in the mid 1980's.  In 1995, the Veteran first sought treatment with a physician who prescribed her some medication.  She reported that her sister, brother and daughter all had tremors.  

The VA examiner noted several records showing treatment for essential tremors during the Veteran's military service and following service beginning with a February1996 service treatment record showing a diagnosis of essential tremors.  

Upon examination, there was a fine resting tremor in both hands and in her head.  The tremors got worse when the Veteran purposely performed movements.  Pinprick was diminished in both hands and in both feet.  The Romberg test was also positive, and she was unable to do tandem gait.  The examiner diagnosed the Veteran with tremor, essential, familial.

The examiner stated that tremors could be a symptom or a disease or associated with medications or toxic substances.  In the case of the Veteran, the examiner found that there was no medical evidence of her having an underlying organic disease as an etiology of the tremors.  The Veteran's family history, in the examiner's opinion, pointed to a family etiology, as her daughter, sister, and brother all had tremors.  Tremors were considered a movement disorder and, in the Veteran's situation, a possible family etiology.  The examiner found that the Veteran was treated while on active duty starting in 1996 and continued to be treated until the present time.

The Veteran has submitted several lay statements made by friends and family members stating that her tremors began during her military service.  

The evidence shows that the Veteran served on active duty from 1974 to 2002, but did not seek treatment for her tremors until the mid 1990's, nearly 20 years after service entrance.  While these were suggested to be familial in nature,  the evidence is in relative equipoise in showing that the essential tremors as likely as not were initially manifested while the Veteran was serving on active service.   

Further, the Board notes that service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67- 90 (July 18, 1990).  

As noted, the March 2010 VA examiner also opined that the tremors could be a symptom of a disease or associated with medications or toxic substances, but there is no medical evidence of the Veteran having an underlying organic disease or adverse exposure prior to service.  The examiner further found that the Veteran's family history pointed to a family etiology, as her daughter, sister and brother all had tremors.  

Therefore, absent any showing of earlier manifestations before service, service connection is warranted.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  


ORDER

Service connection for essential tremors is granted.


REMAND

The RO granted service connection for degenerative disc disease of the lumbar spine in an August 2010 decision.  A noncompensable evaluation was assigned effective on August 1, 2002 and a 20 percent evaluation was assigned beginning March 23, 2010.

In September 2010, the Veteran submitted a Notice of Disagreement (NOD) with the RO's denial of service connection for essential tremors, the assignment of an initial evaluation for degenerative disc disease and denial of entitlement to a TDIU rating for compensation purposes.

The RO issued a Supplemental Statement of the Case in August 2010 only for the issues of service connection essential tremors and entitlement to a TDIU rating.  The RO has not issued a Statement of the Case as to a higher initial evaluation for the service-connected degenerative joint disease of the lumbar spine.

In such cases (when the Veteran has filed an NOD, but there is no SOC on file for that issue), the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, a remand is required in order to comply with due process requirements.  See Manlincon, 12 Vet. App. at 240- 241.

Thereafter, the RO should return the claim to the Board only if the Veteran perfects her appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a Notice of Disagreement, a Statement of the Case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).

Given the changed circumstances of this case, the Board finds that further development also is required as to the claim for increase and the matter of a TDIU rating for compensation purposes.

While the November 2005 rating decision denied the claim for a TDIU rating, service connection has since then been granted for several disabilities and a higher evaluation has been assigned for the service-connected psychiatric disability.  In turn, this has raised the Veteran's combined rating to 90 percent which meets the criteria of 38 C.F.R. § 4.16.   

Therefore, the Veteran's claim for TDIU rating must be remanded to the RO for further consideration.

The claims file includes a General VA examination in July 2005.  The examiner was not provided the Veteran's claims file for review and did not provide an opinion as to whether the Veteran was unemployable due to her service-connected disabilities.  

After providing the required notice, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The RO should also give the Veteran opportunity to present any additional information and/or evidence pertinent to the claim on appeal that is not already of record.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated her for any of her service-connected disabilities.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran also should be notified that she may submit additional evidence including medical records to VA in support of her claims.  

2.  The RO should schedule the Veteran for the appropriate VA examination(s) to determine the current severity of the service-connected lumbar spine disability to include addressing the issue of a TDIU rating.  

The Veteran's claims file must be reviewed by the examiner(s).  All indicated tests should be performed and all findings should be reported in detail.  A complete medical history and detailed clinical findings referable to the service-connected lumbar spine disability should be recorded in terms of the Rating Schedule.  

The VA examiner also should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with her education and occupational experience.  

The examiner(s) should set forth the complete rationale for any opinion expressed and conclusions reached.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

4.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim for an increased rating for the service-connected lumbar spine disability to include on the basis of a TDIU rating.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


